Order filed June 4, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00428-CV
                                  ____________

   HILARIO R. HERNANDEZ A/K/A HILARIO RAMOS HERNANDEZ,
                            Appellant

                                       V.

     CHRISTINA M. FOOS, INDIVIDUALLY AND AS TEMPORARY
          ADMINISTRATOR OF THE ESTATE OF BELINDA G.
                  HERNANDEZ, DECEASED, Appellee


      On Appeal from the County Court at Law No. 2 & Probate Court
                         Brazoria County, Texas
                     Trial Court Cause No. PR39396

                                   ORDER

      The clerk’s record was filed May 24, 2019. Our review has determined that
relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Temporary Injunction Order signed April
23, 2019; or the Notice of Appeal filed May 8, 2019.
       The Brazoria County Clerk is directed to file a supplemental clerk’s record
on or before June 18, 2019, containing:

          • the Temporary Injunction Order signed April 23, 2019; and

          • the Notice of Appeal filed May 8, 2019.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM